          Case 3:17-cv-00228-JCS Document 78 Filed 09/09/19 Page 1 of 1
                                                                                FILED
                      UNITED STATES COURT OF APPEALS                            SEP 6 2019

                                                                           MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 WORSTEN MACK ANDREWS,                             No.   19-16399

                Plaintiff-Appellee,                D.C. No. 3:17-cv-00228-JCS
                                                   Northern District of California,
 v.                                                San Francisco

 CITY OF PITTSBURG, a municipal
 corporation; MICHAEL KEEFE,                       ORDER
 individually and in his Official Capacity as
 a Police Officer for the City of Pittsburg,

                Defendants-Appellants.



       Appellants’ motion to dismiss this appeal (Docket Entry No. 9) is granted.

Fed. R. App. P. 42(b). The parties shall bear their own costs on appeal.

       A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT:


                                                By: Steven J. Saltiel
                                                Circuit Mediator




SJS/Mediation
